DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (4,633,971) in view of Brown.
	With respect to Claim 1, Robbins teaches a breakaway stethoscope (Figures 1-3, #10) comprising: a chest piece (12) that captures sounds generated inside a person's body when the chest piece is positioned adjacent the person's body; a headset (16) that directs the sounds captured by the chest piece toward a person's ear when the headset (16) is positioned on an ear of the person (Col. 2, Lines 27-33); a tube (14) that connects the chest piece (12) to the headset (16) and conveys the sounds captured by the chest piece (12) toward the headset (16), the tube (14) having a length, a first portion (lower portion of #14) connected to the chest piece (12) and a second portion (upper portion of #14) connected to the headset (16); and a coupler (18) that releasably connects the tube's first portion (lower portion of #14)  to the tube's second portion (upper portion of #14) and releases at least one of the tube's portions when the tube (14) experiences a force that urges at least one of the tube's portions to move away from the coupler (18) (Col. 4, Lines 9-14), wherein the coupler (18) includes: a longitudinal axis (clearly seen), a first section (24), through which the longitudinal axis passes, that receives one of the tube’s (14) portions, a second section (20), through which the longitudinal axis passes, that receives the tube’s (14) other portion, wherein the second section (20) includes a surface (outer surface of portion #20) that frictionally engages the respective tube’s (14) portion to releasably hold the tube’s position.  It is noted that the configuration of the portions #20/24 being easily inserted in and yet frictionally retained by the binaural tube #14 is identical to Applicant’s configuration, and in practice, the tube portions (upper/lower sections of tube #14) will be able to be released from said frictional engagement when the tube (14) experiences a force that urges at least one of the tube's portions (upper/lower sections of tube #14) to move away from the coupler #18.  Robbins fails to teach wherein, the surface being located a distance away from the longitudinal axis and extending along the longitudinal axis such that the distance away from the longitudinal axis increases as the surface extends towards the first section of the coupler.  Brown teaches a similar coupler component (Figures 1-3, #45) for coupling tube portions (28/30 and 32, when combined) of a stethoscope (10), wherein the second section (denoted as #48 in Figures 1-2, and #38 in Figure 3) includes a surface (defined by outer surface of ribs #52) that frictionally engages the respective tube’s (32) portion to releasably hold the tube’s (32) position, the surface (outer surface of ribs #52) being located a distance away from the longitudinal axis and extending along the longitudinal axis such that the distance away from the longitudinal axis increases as the surface (outer surface of ribs #52) extends towards a first section (defined by upper sections #46/47, when combined with configuration of Robbins coupler #18) of the coupler (#45, when combined) (Col.3 , Lines 22-29).  Because the Robbins device merely provides a frictional connection between two smooth surfaces, and Brown teaches that the ribs “provide the necessary frictional grip within the enlarged area of bore #42 of the plugs 28, 30, 32 (i.e. the tube as claimed),” in addition teaching that “each rib 52 is progressively larger in diameter to provide a positive connection within each respective plug, yet still allows for simple removal therefrom when required;” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Robbins, with the apparatus of Brown so as to provide a more secure connection, such that the connector provides a positive frictional connection within each respective plug, yet still allows for simple removal therefrom when required.”
	With respect to Claim 2, Robbins teaches wherein the first section (24) frictionally engages the respective portion of the tube (14) to hold the tube's portion.
	With respect to Claim 3, Robbins teaches wherein first section (24) has a first end that frictionally engages an interior surface of the respective portion (upper portion of #14) of the tube (14) to hold the tube's first portion.  
	With respect to Claim 4, Robbins when combined teaches wherein the coupler (18) releases one of the tube's portions (lower/upper portions of #14) by allowing the tube's portion to slide off of the coupler (18) when the 10tube (14) experiences the force that urges at least one of the tube's portions (lower/upper portions of #14) to move away from the coupler (18) (Col. 4, Lines 9-14).  It is noted that the configuration of the portions #20/24 being easily inserted in and yet frictionally retained by the binaural tube #14 is identical to Applicant’s configuration, and in practice, the tube portions (upper/lower sections of tube #14) will be able to be released from said frictional engagement and to slide off the coupler #18 when the tube (14) experiences a force that urges at least one of the tube's portions (upper/lower sections of tube #14) to move away from the coupler #18.  Further, see Brown - Col. 3, Lines 22-29.  
	With respect to Claim 5, Robbins teaches wherein the first portion (upper portion of #14) of the tube (14) includes a first end that contacts a first section (24) of the coupler (18), the second portion (lower portion of #14) includes a first end that contacts a second portion (20) of the coupler (18), and the first end of the tube's first portion (upper portion of #14) is flexible (Col. 2, Lines 39-41).  
	With respect to Claim 6, Robbins teaches wherein the first portion (upper portion of #14) of the tube (14) includes a first end that contacts a first section (24) of the coupler (18), the second portion (lower portion of #14) includes a first end that contacts a second portion (20) of the coupler (18), and the first end of the tube's second portion (lower portion of #14) is flexible (Col. 2, Lines 39-41).  
	With respect to Claim 7, Robbins teaches wherein the whole tube (14) is flexible (Col. 2, Lines 39-41).  
	With respect to Claim 8, Robbins teaches wherein the tube's first portion (upper portion or #14) is longer than the tube's second portion (lower portion of #14) (Col. 4, Lines 37-41).  Although Robbins indicates that it is advantageous for first portion to be longer than the second portion, it is well within the disclosure and teachings of Robbins to locate the coupler as claimed, as it clearly states that “the filter 18 may be located anywhere along the binaural tube 14”. 
	With respect to Claim 9, Robbins teaches wherein the tube's second portion (lower portion or #14) is longer than the tube's first portion (upper portion of #14) (Col. 4, Lines 37-41).
	With respect to Claim 10, Robbins is relied up for the reasons and disclosures set forth above.  Robbins further teaches a coupler (18) that releasably connects the tube's first portion (upper portion of #14) to the tube's second portion (lower portion of #14) and releases at least one of the tube's portions when the tube (14) experiences a force that urges at least one of the tube's portions to move away from the coupler (18) (Col. 4, Lines 9-14).  Further, see Brown - Col. 3, Lines 22-29.  Robbins and Brown fail to explicitly teach further comprising a second coupler that releasably connects a third portion of the tube to the tube's second portion and releases one of the tube's third and second portions when the tube experiences a force that urges at least one of the tube's second and third portions to move away from the second coupler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second coupler that releasably connects a third portion of the tube to the tube's second portion and releases one of the tube's third and second portions when the tube experiences a force that urges at least one of the tube's second and third portions to move away from the second coupler, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case the claimed “second coupler” is merely a duplication of the coupler #18, and because Robbins teaches a user cutting the tube #14 of a stethoscope #10 in order to insert a coupler between sections of the tube to provide acoustic tuning (Col.4, Lines 32-43), there is nothing in Robbins to prevent a user from making a second cut in tube #14 to insert a second one of coupler #18 to further tune the stethoscope.
	With respect to Claim 11, Robbins teaches a method for releasably connecting a first portion (Figures 1-2, defined by upper portion of #14) of a tube (14) of a stethoscope (10) to a second portion (lower portion of #14) of the stethoscope's tube (14), the method comprising: holding a first portion (upper portion of #14) of a stethoscope's tube (14) with a first section (24) coupler (18); holding a second portion (lower portion of #14) of the stethoscope's tube (14) with a second section (20) of the coupler (18) by frictionally engaging the second portion of the stethoscope's tube (14) with a surface the coupler’s (18) second section, wherein the coupler (18) includes a longitudinal that passes through that passes through the first (24) and second (20) sections of the coupler (18); and releasing the coupler's hold on at least one of the stethoscope's first and second portions (upper/lower portion of #14) in response to a force exerted on the stethoscope's tube (14) 11that urges at least one of the tube's portions (upper/lower portion of #14) to move away from the coupler (18) (Col. 4, Lines 9-14).  It is noted that the configuration of the portions #20/24 of coupler #18 being easily inserted in and yet frictionally retained by the binaural tube #14 is identical to Applicant’s configuration, and in practice, the tube portions (upper/lower sections of tube #14) will be able to be released from said frictional engagement/hold with the coupler #18 when the tube (14) in response to a force exerted on the stethoscope's tube #14 11that urges at least one of the tube's portions (lower/upper portion of #14) to move away from the coupler #18.  Robbins fails to teach wherein, the surface is located a distance away from the longitudinal that passes through that passes through the first and second sections of the coupler, and wherein the surface extends along the longitudinal axis such that the distance away from the longitudinal axis increases as the surface extends towards the first section of the coupler.  Brown teaches a similar coupler component (Figures 1-3, #45) for coupling tube portions (28/30 and 32, when combined) of a stethoscope (10), wherein the second section (denoted as #48 in Figures 1-2, and #38 in Figure 3) includes a surface (defined by outer surface of ribs #52) that is located a distance away from the longitudinal (defined by longitudinal axis of Robbins, which will be identical to a longitudinal axis extending through section #48 of Brown, when combined) that passes through the first and second sections of the coupler (Robbins coupler #18 having first/second sections #24/20), and wherein the surface (outer surface of ribs #52) extends along the longitudinal axis such that the distance away from the longitudinal axis increases as the surface (outer surface of ribs #52) extends towards the first section of the coupler (defined by upper sections #46/47, when combined with configuration of Robbins’ coupler #18) of the coupler (#45, when combined) (Col.3 , Lines 22-29).  Because the Robbins device merely provides a frictional connection between two smooth surfaces, and Brown teaches that the ribs “provide the necessary frictional grip within the enlarged area of bore #42 of the plugs 28, 30, 32 (i.e. the tube as claimed),” in addition teaching that “each rib 52 is progressively larger in diameter to provide a positive connection within each respective plug, yet still allows for simple removal therefrom when required;” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Robbins, with the apparatus of Brown so as to provide a more secure connection, such that the connector provides a positive frictional connection within each respective plug, yet still allows for simple removal therefrom when required.”
	With respect to Claim 12, Robbins teaches wherein holding the stethoscope's first portion (upper portion of #14) includes the coupler’s (18) first section frictionally engaging the first portion (upper portion of #14) (Col. 4, Lines 9-14).
	With respect to Claim 14, Robbins teaches wherein: holding the stethoscope's first portion (upper portion of #14) includes a first end of a first section (24) of the coupler (18) frictionally engaging an interior surface of the first portion (upper portion of #14) (Col. 4, Lines 9-14).
	With respect to Claim 15, Robbins teaches wherein releasing the coupler's (18) hold on at least one of the stethoscope's first and second portions (upper/lower portion of #14) includes allowing at least one of the first and second portions (upper/lower portion of #14) to slide off of the coupler.  It is noted that the configuration of the portions #20/24 being easily inserted in and yet frictionally retained by the binaural tube #14 is identical to Applicant’s configuration, and in practice, the tube portions (upper/lower sections of tube #14) will be able to be released from said frictional hold of the coupler #18, and includes allowing at least one of the first and second portions (lower/upper portion of #14) to slide off of the coupler #18.  Further, see Brown - Col. 3, Lines 22-29.
	With respect to Claim 16, Robbins and Brown are relied up for the reasons and disclosures set forth above.  Robbins and Brown further teach the method of claim 11 (see above rejection of claim 11).  Robbins and Brown fail to explicitly teach further comprising: holding the second portion of the stethoscope's tube with a second coupler, holding a third portion of the stethoscope's tube with the coupler; and releasing the coupler's hold on at least one of the stethoscope's second and third portions in response to a force exerted on the stethoscope's tube that urges at least one of the tube's portions to move away from coupler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide holding the second portion of the stethoscope's tube with a second coupler, holding a third portion of the stethoscope's tube with the coupler; and releasing the coupler's hold on at least one of the stethoscope's second and third portions in response to a force exerted on the stethoscope's tube that urges at least one of the tube's portions to move away from coupler, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case the claimed “second coupler” is merely a duplication of the coupler #18, and because Robbins teaches a user cutting the tube #14 of a stethoscope #10 in order to insert a coupler between sections of the tube to provide acoustic tuning (Col.4, Lines 32-43), there is nothing in Robbins to prevent a user from making a second cut in tube #14 to insert a second one of coupler #18 between second and third tube portions to further tune the stethoscope by the same holding and releasing method as discussed in the rejection of claim 11 in conjunction with the first coupler and first/second portions of the tube.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner considers the obvious combination of Robbins and Brown to teach all of the limitations as claimed by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837